Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0235872 to Newkirk et al.  
Claim 1, Newkirk discloses a patient support apparatus 10 comprising a litter frame 20; a support deck 18 supported on the litter frame and adapted to support a person thereon; a plurality of force sensors defined by load cells adapted to output signals corresponding to downward forces exerted on the support deck [0179]; a touchscreen (48,162,260) (fig. 5); and a controller in operative communication with the plurality of force sensors and the touchscreen, the controller configured to display at the touchscreen [0103][0104]; a scale equipment screen comprising an equipment weight indicator comprising a first numeric value representing a total weight of equipment added to or removed from the support deck and a programming logic to detect when the support is equipped with a plurality of patient equipment and adjusting the bed scale if any equipment or other items and equipment that are connected to the patient but not the support (fig. 7-8)[0115]-[0119]; and a scale home screen comprising an equipment icon (270,366,394,392) including the first and second numeric values and a patient weight indicator 258 comprising a third numeric value representative of a current patient weight of a patient supported by the support deck based on readings from the plurality of force sensors [0103]-[0106]; wherein the controller displays the scale equipment screen in response to user selection of the equipment icon on the scale home screen (fig. 5,7-8).  As stated above, Newkirk discloses a programming logic to detect when the support is equipped with a plurality of patient equipment and adjusting the bed scale if any other equipment or other items are connected to the patient, but is silent to an equipment number indicator representing a total number of pieces of equipment on the support deck.  Configuring the program logic to include an indicator that represents the total number of pieces of equipment would have been obvious for one having ordinary skill in the art before the effective filing date yielding predictable results that provide a visual aid to the user of the amount of equipment on the support or connected to the patient on the support of Newkirk.  
Claims 2 and 9, Newkirk discloses the patient support apparatus wherein the controller is configured to determine the third numeric value by subtracting the first numeric value representing the total weight of equipment added to or removed from the support deck from a gross weight detected by the plurality of force sensors [0115].
Claim 3, Newkirk discloses the patient support apparatus wherein the controller is configured to determine the third numeric value by subtracting a tare weight and the first numeric value representing the total weight of equipment added to or removed from the support deck from a gross weight detected by the plurality of force sensors [0115].
Claim 4, Newkirk discloses the patient support apparatus wherein the scale equipment screen comprises an instruction message notifying a user of the steps to log equipment or other non-patient weight, the instruction message comprising instructions to at least one of: add equipment to the patient support apparatus; remove equipment from the patient support apparatus; take new equipment off of the patient support apparatus; or reset the scale equipment screen [0117]-[0119].
Claim 5, Newkirk discloses the patient support apparatus wherein the scale home screen comprises a save weight control, and the controller is configured to characterize the third numeric value as being an accurate patient weight or as possibly including non-patient weight, and wherein the controller is configured to save the third numeric value as the patient’s current weight if the third numeric value is characterized as being an accurate patient weight [0119].
Claim 7, Newkirk discloses the patient support apparatus wherein the scale home screen comprises an information icon comprising an indication of whether the current patient weight of the patient has increased, decreased, or has not changed since last weighing the patient; and wherein the controller is configured to display an arrow for the information icon when the current patient weight of the patient has increased or decreased (fig. 5).




Claims 8 and 15, Newkirk discloses a patient support apparatus 10 comprising a litter frame 20; a support deck 18 supported on the litter frame and adapted to support a person thereon; a plurality of force sensors defined by load cells adapted to output signals corresponding to downward forces exerted on the support deck [0179]; a touchscreen (48,162,260) (fig. 5); and a controller in operative communication with the plurality of force sensors and the touchscreen, the controller configured to display at the touchscreen [0103][0104]; a scale equipment screen comprising an equipment weight indicator comprising a first numeric value representing a total weight of equipment added to or removed from the support deck and a programming logic to detect when the support is equipped with a plurality of patient equipment and adjusting the bed scale if any equipment or other items and equipment that are connected to the patient but not the support (fig. 7-8)[0115]-[0119]; and a scale home screen comprising an equipment icon (270,366,394,392) including the first and second numeric values and a patient weight indicator 258 comprising a third numeric value representative of a current patient weight of a patient supported by the support deck based on readings from the plurality of force sensors [0103]-[0106]; wherein the controller displays the scale equipment screen in response to user selection of the equipment icon on the scale home screen (fig. 5,7-8).  As stated above, Newkirk a programming logic to detect when the support is equipped with a plurality of patient equipment and adjusting the bed scale if any other equipment or other items are connected to the patient, but is silent to an equipment number indicator representing a total number of pieces of equipment on the support deck.  Configuring the program logic to include an indicator that represents the total number of pieces of equipment would have been obvious for one having ordinary skill in the art before the effective filing date yielding predictable results that provide a visual aid to the user of the amount of equipment on the support or connected to the patient on the support of Newkirk.  
Claim 11, Newkirk discloses the patient support apparatus wherein the warning screen comprises a save icon allowing a user to save the numeric value as a current patient weight without accessing the scale home screen; wherein, after user-selection of the save icon on the warning screen, the controller is operable to display the scale home screen; and wherein the warning screen comprises a cancel icon and the controller is configured to display the cancel icon simultaneously with the save/ok icon, the cancel icon allowing the user to return to the scale home screen without saving the numeric value as the current patient weight (fig. 7).
Claim 12, Newkirk discloses the patient support apparatus wherein the scale home screen comprises a zero control and after user-selection of the zero control, the controller is operable to establish a tare weight; wherein the zero control comprises an indication of when a tare weight was last saved; wherein the controller determines the numeric value by subtracting the tare weight and an equipment weight from a gross weight detected by the plurality of force sensors; and wherein the scale home screen comprises an equipment icon displaying the equipment weight (fig. 5).




Claim 13, Newkirk discloses the patient support apparatus wherein the scale home screen comprises a gain/loss indicator representative of a difference between the weight and a previously saved weight of the patient; and wherein the controller is capable of  comparing the difference between the weight and a previously saved weight of the patient to a weight change threshold, characterize the weight as being an accurate patient weight if the difference does not exceed the weight change threshold, and characterize the weight as possibly including non-patient weight if the difference exceeds the weight change threshold (fig. 5).
Claim 14, Newkirk discloses the patient support apparatus wherein the scale home screen comprises an information icon comprising an indication of whether the weight of the load supported on the support deck has increased, decreased, or has not changed since last weighing the patient (fig. 5).
Claim 16, Newkirk discloses the patient support apparatus wherein the controller is capable of dynamically updating the first numeric value of the equipment weight indicator on the scale equipment screen as weight is added to or removed from the support deck, as determined by the plurality of force sensors; and wherein the controller is also capable of dynamically updating the third numeric value on the scale home screen as weight is added to or removed from the support deck, as determined by the plurality of force sensors (fig. 8).



Claim 17, Newkirk discloses the patient support apparatus wherein the controller is capable to determine the third numeric value by subtracting a tare weight and the first numeric value representing the total weight of equipment added to or removed from the support deck from a gross weight detected by the plurality of force sensors.
Claim 18, Newkirk discloses the patient support apparatus wherein the scale equipment screen comprises an instruction message, the instruction message including a notification to a user of the steps to log equipment or other non-patient weight; instructions to add equipment to the patient support apparatus; instructions to remove equipment from the patient support apparatus; instructions to take new equipment off of the patient support apparatus; a warning that equipment may have been added to the patient support apparatus; or a warning that equipment may have been removed from the patient support apparatus (fig. 5, 7-8).
Claim 19, Newkirk discloses the patient support apparatus wherein the controller is capable of comparing a difference between the weight and a previously saved weight of the patient to a weight change threshold, characterize the weight as being an accurate patient weight if the difference does not exceed the weight change threshold, and characterize the weight as possibly including non-patient weight if the difference exceeds the weight change threshold, and wherein the warning message comprises an indicator that a piece of equipment may have been removed from the patient support apparatus or added to the patient support apparatus (fig. 5, 7-8).


Claim 20, Newkirk discloses the patient support apparatus wherein the scale home screen comprises a gain/loss indicator comprising a fourth numeric value representative of the difference between the weight and a previously saved weight of the patient, and wherein the controller is configured to determine the weight by subtracting a tare weight and the first numeric value representing the total weight of equipment added to or removed from the support deck from a gross weight detected by the plurality of force sensors (fig. 5, 7-8).

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0235872 to Newkirk et al. in view of U.S. Pub. No. 2014/0266733 to Hayes et al.
Claim 6, Newkirk discloses the patient support apparatus wherein the scale home screen comprises a gain/loss indicator comprising a fourth numeric value representative of a difference between the current patient weight and a previously saved weight of the patient; wherein the controller is configured to compare the fourth numeric value to a weight change threshold (fig. 5).  Newkirk is silent to a warning
 Screen.  Hayes discloses a warning screen comprising a warning message if the weight change threshold is exceeded; and wherein the warning message comprises an indicator that a piece of equipment may have been removed from the patient support apparatus or added to the patient support apparatus [0099]-[0101](fig. 6-7).  It would have been obvious for one having ordinary skill in the art before the filing date of the invention to employ a warning screen yielding predictable results that give the user greater control to characterize events on the patient support.  

Claim 10, Newkirk discloses the patient support apparatus, but is silent to a warning screen.  Hayes discloses a measurement system 54 that generates warning messages such as an indicator that a piece of equipment may have been removed from the patient support apparatus or added to the patient support apparatus (fig. 6)[0076]-[0079].  It would have been obvious for one having ordinary skill in the art before the filing date of the invention to employ a measurement system as taught b Hayes yielding predictable results that avoid the need to manually zero the weight scale system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673